UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7192


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT EDWARD CLAYTOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:15-cr-00070-JPJ-1)


Submitted: December 17, 2021                                Decided: December 28, 2021


Before WYNN and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Edward Claytor, Appellant Pro Se. Maggie Cleary, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Edward Claytor appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

conclude that the district court did not abuse its discretion denying Claytor’s motion

because it adequately considered the 18 U.S.C. § 3553(a) factors. See United States v.

High, 997 F.3d 181, 186 (4th Cir. 2021). Accordingly, we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2